Order entered September 10, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00389-CV

                               SONGHE ZHANG, Appellant

                                               V.

                                KIRSTEN ZHANG, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-30041-2009

                                          ORDER
       The Court GRANTS appellant’s September 4, 2014 motion to extend time to file motion

for rehearing. Appellant’s motion for rehearing, tendered to the Clerk on September 4, 2014, is

ORDERED filed as of the date of this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE